Citation Nr: 0606650	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  05-25 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1951 
to November 1954.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, denying the veteran's claim.  

This matter has been advanced on the Board's docket for good 
cause pursuant to 38 C.F.R. § 20.900.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss did not develop in 
service, and was not otherwise caused in service and is not 
shown to be related to in-service occurrence or event.  

2.  Sensorineural hearing loss was not present within the 
first post-service year.  


CONCLUSION OF LAW

Hearing loss in each ear was not incurred in or aggravated by 
active service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 
3.326, 3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The veteran was informed of information and evidence 
necessary to substantiate his claim through two rating 
decisions and a statement of the case.  He was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in a June 2004 VCAA letter.  By that letter and a 
further VCAA development letter in October 2004 he was 
advised of evidence required to support his claims for 
service connection, information and evidence that he should 
submit in furtherance of his claims, assistance VA would 
provide in obtaining that evidence, pertinent VA evidence the 
VA would obtain on his behalf, and that it was ultimately his 
responsibility to see that pertinent evidence is obtained.  
VA also then requested that he submit any pertinent evidence 
in his possession, and that he should provide information 
about all pertinent medical evidence including contact 
information.  By the appealed September 2004 RO decision and 
a further RO decision in January 2005, and by a May 2005 
statement of the case, VA informed the veteran of development 
already undertaken, as well as evidence of record pertinent 
to his claim.  

The veteran was also afforded opportunities to address his 
claim, and did address his claim by submitted statements.  
The veteran was afforded the opportunity to testify in 
support of his claim, but he specifically refused a hearing 
by a VA Form 9 submitted in August 2005, and he has not 
thereafter indicated that he desires an opportunity to 
further address his claim, by hearing testimony or otherwise, 
prior to Board adjudication.  Rather, by a November 2004 
submission the veteran's representative informed that the 
veteran had no further information to submit.  

All indicated evidence was obtained in this case.  The 
veteran's service medical records and service personnel 
records have been associated with the claims folder.  As 
noted, the veteran was specifically requested, including by 
VCAA letters, to submit any additional pertinent evidence or 
inform of such evidence, including post-service records of 
treatment for hearing loss.  However, the veteran informed of 
no such treatment.  He did submit records of private 
audiological evaluations conducted in February 2003 and April 
2004, with an examination report and opinion provided by a 
private otologist in April 2004, and these are associated 
with the claims folder.  He also submitted documentation of 
ships on which he was stationed during his period of active 
service, and these records have also been associated with the 
claims folder.  

The veteran was afforded a VA examination in November 2004 
addressing his claim.  While it is true that the VA examiner 
informed that the claims folder was not available for review, 
the veteran did report to the VA examiner a history of the 
veteran's stationing aboard ships with 20 mm and 40 mm guns 
in service, and the veteran firing of those guns in combat, 
with associated noise exposure.  This information, which the 
examiner accepted as valid, was more favorable to the 
veteran's claim than the evidentiary record related to 
service contained within the claims folder, since the records 
within the claims folder do document the veteran's service 
aboard ships with these large guns, as alleged, but do not 
document any duties of the veteran firing those guns.  There 
is also no record of the veteran having engaged in combat or 
of those ships having engaged in combat during the Korean 
Conflict.  Rather, submitted documentation of those ships 
shows no combat role during the Korean Conflict.  While it is 
true that the VA examiner did not have the opportunity to 
review the veteran's service medical records, this could not 
have helped the veteran's case in any opinion by the VA 
examiner, since the service medical records contained no 
complaints or findings or hearing loss, including none shown 
on service separation examination.  Similarly, the VA 
examiner being informed that in fact the veteran had not 
engaged in combat and hence had not had combat-associated 
noise exposure, could not have resulted in a more favorable 
medical opinion.  Hence, a review of the claims folder by the 
VA examiner could not have plausibly resulted in an opinion 
by the examiner more favorable to the veteran's claim than 
the one provided and based on the history provided.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the veteran was afforded VCAA notice in June 2004, 
prior to initial RO adjudication of his appealed claim in 
September 2004.  Id.  Nonetheless, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) remain applicable, including 
provisions pertaining to when notice is issued.  In this 
instance, however, the Board finds that the veteran was 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claim.  The Court 
has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Claim for Service Connection for Bilateral Hearing Loss

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
each case where a veteran is seeking service connection, 
consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by the 
veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 1154(a) (2005).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Sensorineural hearing loss, as a neurological disorder, may 
be presumptively service connected if shown to be present to 
a disabling degree within the first post-service year.  
38 C.F.R. §§ 3.307, 3.309 (2005).    

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

In this case, the veteran variously contends (personally or 
via his representative) that in service he served aboard 
ships and suffered noise exposure on those ships, resulting 
in his current hearing loss.  He further contends that he was 
not exposed to noise in post-service work.  The in-service 
noise is alleged to have consisted of engine noise as well as 
monthly live-fire training involving 20 mm and 40 mm guns.  
He also contends that he did not have hearing protection in 
service.  At a VA examination in November 2004, he also 
contended that noise exposure resulted from his manning those 
20 mm and 40 mm guns in combat, during his Korean Conflict 
service.  In other statements of the record, he contended 
that he manned the guns during firing exercises.  

The veteran submitted a copy of a service separation document 
informing that he served in the United States Navy between 
January 1951 and November 1954, that his rank upon separation 
was Yeoman First Class, and that his service included 
stationings aboard the USS Brenner and the USS Mount Olympus.  
Service personnel records obtained confirm that the veteran 
was assigned first to the USS Brenner, and thereafter to the 
USS Mount Olympus.  However, these records do not inform of 
the veteran having engaged in combat or receiving any combat-
related awards.  

The veteran's service medical records do not include any 
records of complaints, findings, treatments, assessments, or 
diagnoses of hearing loss, or any where excess noise exposure 
is noted.  These records also do not inform of any stationing 
in Southeast Asia or the vicinity of the Korean Peninsula.  
The veteran's service separation examination in November 1954  
found the veteran's hearing to be 15/15 for both whispered 
and spoken voice in each ear, with no finding of hearing 
impairment.  

The veteran submitted documentation informing that the USS 
Mount Olympus was a Mount McKinley Class Amphibious Force 
Command Ship, that it was commissioned in May 1944, that its 
armaments included four twin mount 40 mm guns and ten twin 
mount 20 mm guns, that it received two battle stars for World 
War II service, and that it was decommissioned in April 1956.  
There is no indication in this record that the USS Mount 
Olympus engaged in combat during the Korean Conflict. 

The veteran also submitted documentation of the USS Benner, 
informing that it was a Gearing Class vessel, that it was 
commissioned in February 1945, that its date of 
decommissioning was unknown, and that it was struck from the 
Naval Register in February 1974.  The vessel had twelve 40 mm 
guns and eleven 20 mm guns.  The document informed of no 
combat operations.  

Despite the veteran's contention at the November 2004 VA 
examination, there is no evidence that the veteran engaged in 
combat with the enemy, or that the ships on which he was 
stationed engaged in combat during his period of service.  
The Board accordingly concludes that the preponderance of the 
evidence is against the veteran having engaged in combat.  
Consequently, the veteran is not entitled to presumptions 
afforded to veteran who engage in combat with the enemy.  See 
38 C.F.R. § 1154(b) (2005).

The submitted documents verify that the ships on which the 
veteran was stationed did have 20 mm and 40 mm guns, and the 
veteran's service personnel records confirm his stationing 
aboard those ships for a substantial portion of his service.  
The Board accordingly concludes that the veteran was likely 
exposed to a certain amount of noise, including possibly 
gunfire noise, while aboard those ships, whether or not he 
actually fired the guns.  

A private audiological evaluation in February 2003 showed 
pure tone thresholds, in decibels, in pertinent part, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
65
90
LEFT
5
20
35
55
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

A private audiological evaluation in February April 2004 
showed pure tone thresholds, in decibels, in pertinent part, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
60
85
LEFT
20
25
35
55
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  An 
otologist reviewed the findings and noted the veteran's 
reported history of having significant noise exposure working 
in service on a destroyer near heavy guns from 1951 to 1954.  
The veteran reported having a gradual decline in his hearing, 
but having hearing loss for over 30 years.  The otologist 
observed that the veteran's tympanic membranes were clear 
with good mobility, and that the veteran had fairly 
pronounced high frequency sensorineural hearing loss in both 
ears.  The private otologist assessed:  "Down sloping 
bilateral [sensorineural hearing loss].  History of 
significant noise exposure during the service which I suspect 
contributes some to his hearing loss."

The veteran was afforded a VA hearing loss examination in 
November 2004.  As noted, while the examiner did not have the 
veteran's claims folder for review, he did note the veteran's 
reported history of serving as a yeoman in the Navy but 
manning the 20 mm and 40 mm guns during combat.  As 
discussed, this history of combat is unsupported by the 
record and is not accepted by Board for purposes of this 
adjudication.  Nonetheless, the fact that the VA examiner 
accepted the veteran's account of his military service as 
accurate lends credibility to the VA examiner's conclusion 
that the veteran's hearing loss was not consistent with the 
pattern usually associated with hearing loss due to noise 
exposure, but rather showed presbycusis (age-related hearing 
loss).  The examiner did nonetheless note that presbycusis 
may overlay and thus mask a pattern of hearing loss due to 
acoustic trauma.  The examiner thus concluded that the 
veteran's hearing loss fit the pattern of presbycusis and not 
that due to acoustic trauma, and in effect, any lesser 
hearing impairment due to trauma could not be known based on 
observation of the veteran's hearing loss pattern.  

At that VA examination, upon the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
35
60
90
LEFT
5
20
30
55
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 in the left ear.  The 
examiner assessed moderate sensorineural hearing loss in each 
ear.  

The Board notes initially that the veteran's bilateral 
hearing loss meets the regulatory criteria for hearing 
impairment in each ear for VA purposes, pursuant to 38 C.F.R. 
§ 3.385.  

The Board finds the VA examiner's opinion regarding the 
nature of the veteran's hearing loss to have greater probity 
and hence to justify the Board affording it greater weight 
than the opinion of the private examiner, since the VA 
examiner noted the pattern of hearing loss observed - the 
same pattern that was present for review by the private 
examiner - and based his opinion on that objective medical 
evidence, whereas the private examiner provided a speculative 
opinion unsupported by objective evidence of a causal link to 
service.  Any in-service noise exposure occurred 
approximately 50 years prior to the first documented hearing 
loss in February 2003.  The private examiner relied on the 
veteran's statement that he had hearing impairment for over 
thirty years, even though the veteran reported that the 
impairment gradually growing worse, and even though the 
veteran has produced no evidence of hearing impairment prior 
to February 2003.  Service medical records are negative for 
any complaints or findings of hearing difficulties, and the 
service separation examination indicated unimpaired hearing 
with findings of 15/15 for both whispered and spoken voice 
for each ear.  The veteran's report of gradually worsening 
hearing impairment over the past thirty years would appear to 
support the VA examiner's assessment of age-related hearing 
impairment, or presbycusis, with hearing growing worse with 
age.   

The private examiner stated that he "suspected" that 
significant acoustic trauma in service "contributes some 
hearing loss" to the veteran's current impairment.  Both 
Federal regulation and case law preclude granting service 
connection predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2005).  As the Board 
interprets this private opinion, it is more in the realm of 
speculation, since it is unsupported by any stated medical 
evidence of a causal link to service, and is couched as a 
'suspicion' rather than anything approximating medical fact.  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

In view of the foregoing, and affording greater weight to the 
VA examiner's opinion - that the veteran's tested hearing 
loss showed presbycusis and not hearing loss due to acoustic 
trauma - than to the private examiner's speculation that the 
veteran's inservice noise exposure made some contribution to 
the veteran's current hearing loss, the Board finds that the 
preponderance of the evidence is against the claim that 
hearing loss developed in service or was caused by in-service 
acoustic trauma.  38 C.F.R. §  3.303.  There is also no 
evidence of hearing loss prior to service or of aggravation 
in service of pre-existing hearing loss; hence the 
preponderance of the evidence is against the claim based on 
aggravation in service.  38 C.F.R. § 3.306.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The claim also cannot be granted on a first-year-post-service 
presumptive basis, since there is no cognizable (medical) 
evidence of sensorineural hearing loss within the first post-
service year.  38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


